Mr.' .Chief Justice Negrón Fernández,
concurring.
San Juan, Puerto Rico, June 27,1963
With the opinion rendered today by this Court through Mr.. Justice Hernández Matos, full, effectiveness of live law is finally bestowed, because of its sense of just law, a fundamental principle of equality of men — essential • basis on which - rests the postulate that the dignity of the human being shall be inviolable.
■ .The doctrine of the application of judicial precedent— stare decisis — as a rule for the stability of the law, cannot surpass the basic rule to do justice, which is founded on the inherent rectitude of the judgment, nor can it deny effect to the juridical truth which is based on the values inherent in the right involved.
The doctrine of stare decisis must rest on the very virtue of the precedent which is invoked and no erroneous interpretation. of the law — particularly a restrictive interpretation of remedial legislation which is directed to the very core of our society — should lay down an eternal foundation in the juridical order to sanction negatory states of the human personality.